Exhibit 10.3
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 3 TO OTC LICENSE AGREEMENT
     This Amendment No. 3 (the “Amendment”) to the OTC License Agreement dated
October 17, 2006, as amended (the “License”), between Schering-Plough Healthcare
Products, Inc. (“MCC”) and Santarus, Inc. (“Santarus”) is made as of the last
date of signature below (the “Effective Date”).
RECITALS
     WHEREAS, MCC desires to increase its marketing and promotional efforts for
Licensed Products in the Territory; and
     WHEREAS, MCC and Santarus desire to amend certain terms of the License to
account for those circumstances, as set forth herein.
     NOW, THEREFORE, for and in consideration of the covenants, conditions, and
undertakings hereinafter set forth, the Parties agree as follows:
AGREEMENT
     1. Expansion of Rights. Santarus agrees that, as of the Effective Date, MCC
shall have the expanded right to [***]. Further, Santarus consents to MCC
developing and using, at MCC’s discretion, [***].
     2. Amendment of Section 2.6.1. Section 2.6.1(d) of the License is hereby
amended by deleting subsections 2.6.1(c) and 2.6.1(d)(i) and (ii).
     3. Amendment of Section 2.6.4. Section 2.6.4 of the License is hereby
amended by deleting subsections 2.6.4(c) and (e).
     4. Amendment of Section 4.1.1. Section 4.1.1 of the License is hereby
amended by deleting the last sentence.
     5. Amendment of Section 4.5.1. Section 4.5.1 of the License is hereby
amended by deleting the last sentence. Section 4.5.1 of the License is further
amended by adding the following two sentences to the end, “During the term of
the License, Santarus agrees to use commercially reasonable efforts to [***].
[***].
     6. Limitation on Expansion of Rights. In the event that the appeal in
Santarus’ ongoing litigation related to the Prescription Products (Federal
Circuit Docket Number 2010-1360) results in a ruling vacating, reversing, or
remanding for further proceedings any invalidity ruling by the United States
District Court for the District of Delaware with respect to one or more claims
of the asserted patents that cover a Prescription Product, then, provided that
Santarus decides to return (either itself or through a third party acting on its
behalf) to actively promoting Prescription Products bearing the Santarus Marks
in the Territory, MCC shall, upon Santarus’ written request in Santarus’ sole
discretion, cease its exercise of the rights expanded in accordance with
Section 1 of this Amendment and the Sections of the License amended pursuant to
Sections 2-6 hereof shall be revised to their form prior to this Amendment. MCC
shall be entitled to implement the foregoing request over a period of time not
to exceed six (6) months, which will allow it to reasonably wind-down those
activities.
     7. Trademark Matters. In accordance with Section 6.5 of the License, MCC
agrees to pay all reasonable costs and expenses associated with filing and
maintaining trademark registrations
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



for the Product Marks. MCC acknowledges that Santarus does not have in-house
trademark counsel and utilizes outside trademark counsel to perform all legal
activities related to the Product Marks. To facilitate the timely review and
processing of reimbursement invoices for such costs and expenses, MCC agrees to
pay all such undisputed invoices within [***] days following receipt. In the
event that MCC disputes any portion of a reimbursement invoice, MCC shall notify
Santarus in writing within ten (10) business days following receipt of such
reimbursement invoice and shall provide a reasonable description of the basis of
the dispute. MCC and Santarus shall then use all reasonable efforts to resolve
such dispute within the next [***] days. Invoices not disputed in writing within
such ten (10) business day period shall be deemed acceptable. Notwithstanding
the foregoing, MCC shall pay all undisputed portions of reimbursement invoices
within [***] days following receipt. Invoices (or any portion thereof), other
than such portions that are disputed in good faith in accordance with this
Section 7, that are not timely paid by MCC shall bear interest from the date due
until paid by MCC, to the extent paid by Santarus to its outside counsel, but
not to exceed the amount due in accordance with Section 5.7 of the License.
     8. Miscellaneous.
          a. THIS AMENDMENT AND THE LICENSE AS AMENDED BY THIS AMENDMENT SETS
FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF MCC AND SANTARUS WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND SUPERCEDES ALL PRIOR DISCUSSIONS, AGREEMENTS AND
WRITINGS IN RELATION THERETO. EXCEPT AS OTHERWISE SET FORTH IN THE LICENSE, THE
PARTIES HAVE NOT RELIED ON ANY MATERIAL REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS AMENDMENT.
          b. Except for the amendments set forth herein, all other terms and
conditions of the License shall remain in full force and effect.
          c. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the License.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the
Effective Date.

          SCHERING-PLOUGH HEALTHCARE PRODUCTS, INC.
    By:   /S/ Nancy Miller-Rich       Name:   Nancy Miller-Rich      Title:  
GVP New Ventures     

Date: April 1, 2011

          SANTARUS, INC.
    By:   /S/ Gerald T. Proehl       Name:   Gerald T. Proehl      Title:  
President and CEO     

Date: March 31, 2011

